  

First Financial Bank, National Association

Borrowers: Environmental Quality Management, Inc.

     EQ Engineers, LLC

     Vertterre Corporation

Loan Number: 820106477

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of February
27, 2013 (the “Effective Date”), by and among ENVIRONMENTAL QUALITY MANAGEMENT,
INC., an Ohio corporation (“EQMI”), EQ ENGINEERS, LLC, an Indiana limited
liability company (“EQE”), VERTTERRE CORPORATION, a New Mexico corporation
(“Vertterre”; and together with EQMI and EQE, each a “Borrower” and
collectively, the “Borrowers”), and FIRST FINANCIAL BANK, NATIONAL ASSOCIATION,
a national banking association (“Bank”). Each Borrower and Bank hereby agrees as
follows:

 

Preliminary Statements

 

A.           EQMI, EQE and Bank are parties to that certain Loan Agreement dated
as of September 28, 2012 (the “Loan Agreement”). Capitalized terms which are
used, but not defined, in this Amendment will have the meanings given to them in
the Loan Agreement.

 

B.           Pursuant to that certain letter (the “Letter”), dated as of
December 27, 2012, among Bank, EQMI, EQE and EQM Technologies & Energy, Inc., a
Delaware corporation (“Parent”), Bank consented, subject to the satisfaction of
certain terms and conditions, to the following (collectively, the “Vertterre
Transactions”): (i) a Distribution by EQMI to Parent in order so that Parent
could purchase 100% of the Capital Stock of Vertterre (the “Vertterre
Acquisition”), (ii) the issuance by Parent of a Subordinated Promissory Note,
dated as of December 27, 2012, in the original principal amount of $250,000,
payable to Daniel Sandoval (the “Vertterre Subordinated Note”), (iii) the
consummation of the Vertterre Acquisition and any related transactions and
ancillary documents in accordance with the terms of the Vertterre Stock Purchase
Agreement (as defined below), and (iv) the transfer of all Parent’s ownership
interest in the Capital Stock of Vertterre to EQMI following the Vertterre
Acquisition.

 

C.           The effectiveness of Bank’s consent, as provided in the Letter, to
the Vertterre Transactions was made conditional on, among other things, (i)
Vertterre becoming a borrower under the Loan Agreement and (ii) Vertterre’s
Subsidiaries, Landfill Gas Production L.L.C., a Delaware limited liability
company (“LGP”), and Grand Prairie Landfill Gas Production, Limited Liability
Company, a Texas limited liability company (“Grand Prairie”, and together with
LGP, Parent, and each of the Borrowers, each a “Loan Party” and collectively,
the “Loan Parties”), becoming parties to the Loan Agreement in a capacity to be
determined by Bank.

 

D.          Now, in order to satisfy the conditions set forth in the Letter,
Bank and each of the Borrowers amend the Loan Agreement and the other Loan
Documents, as applicable, to reflect such modifications, all on the terms, and
subject to the conditions, of this Amendment.

 

Statement of Agreement

 

In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Bank and each Borrower
hereby agree as follows:

 

1.            Amendments to Loan Agreement. Subject to the satisfaction of the
conditions of this Amendment, the Loan Agreement is hereby amended as follows:

 

1.1           The opening paragraph of the Loan Agreement is hereby amended in
its entirety by substituting the following in its place:

 

THIS LOAN AGREEMENT (this “Agreement”) among FIRST FINANCIAL BANK, NATIONAL
ASSOCIATION, a national banking association (“Bank”), ENVIRONMENTAL QUALITY
MANAGEMENT, INC., an Ohio corporation (“EQMI”), EQ ENGINEERS, LLC, an Indiana
limited liability company (“EQE”), VERTTERRE CORPORATION, a New Mexico
corporation (“Vertterre”), and each other Borrower (as defined below) from time
to time party hereto, is as follows:

 



 

 

 

1.2           The following new definitions are hereby added to Section 1.1 of
the Loan Agreement, in their proper alphabetical order, to provide in their
entirety as follows:

 

“EQMI Pledge Agreement” means the Pledge Agreement dated as of the First
Amendment Closing Date between EQMI and Bank.

 

“First Amendment” means the First Amendment to Loan Agreement dated as of the
First Amendment Closing date among Borrowers and Bank.

 

“First Amendment Closing Date” means February 27, 2013.

 

“Grand Prairie” means Grand Prairie Landfill Gas Production, Limited Liability
Company, a Texas limited liability company.

 

“LGP” means Landfill Gas Production L.L.C., a Delaware limited liability
company.

 

“Permitted Sandoval Distributions” means any payments to Daniel Sandoval, his
successors or permitted assigns, of amounts, if any, that he is entitled to
receive pursuant to Section 2.02(d) of the Vertterre Stock Purchase Agreement.

 

“Vertterre” has the meaning given in the opening paragraph of this Agreement.

 

“Vertterre Asset Sale” has the meaning given in Section 10.24 of the Loan
Agreement.

 

“Vertterre Pledge Agreement” means the Pledge Agreement dated as of the First
Amendment Closing Date between Vertterre and Bank.

 

“Vertterre Subsidiary Guaranty” means the Guaranty dated as of the First
Amendment Closing Date made by Grand Prairie and LGP in favor of Bank.

 

“Vertterre Subsidiary Security Agreement” means the Security Agreement dated as
of the First Amendment Closing Date among LGP, Grand Prairie and Bank.

 

“Vertterre Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of December 27, 2012, between Parent and Daniel Sandoval.

 

1.3           The following definitions in Section 1.1 of the Loan Agreement are
hereby amended in their entirety by substituting the following in their
respective places:

 

“Additional Beacon Noteholder Subordination Agreement” means the Subordination
Agreement, dated as of the Closing Date, among the Additional Beacon
Subordinated Noteholders and Bank, as amended by Reaffirmation and Amendment to
Subordination Agreement dated as of the First Amendment Closing Date.

 

“Borrower” means each of EQMI, EQE, Vertterre and any other entity, if any,
created or acquired after the First Amendment Closing Date which has been
consented to by Bank prior to the formation or acquisition thereof and which is
requested by Bank to become a borrower under this Agreement, and “Borrowers”
means, collectively, EQMI, EQE, Vertterre and any other Borrower party to this
Agreement from time to time. To the extent a term or provision of this Agreement
or any of the other Loan Documents is applicable to a “Borrower”, it is
applicable to each and every Borrower unless the context expressly indicates
otherwise.

 

“Change of Control” means any of the following (or any combination of the
following) whether arising from any single transaction or event or any series of
transactions or events (whether as the most recent transaction in a series of
transactions) which, individually or in the aggregate, results in:

 

(i)          a change in the ownership of Parent such that Argentum I and
Argentum II, collectively, fail to (a) own legally and beneficially, free and
clear of any Liens, greater than 50%, on a fully diluted basis, of the issued
and outstanding voting Capital Stock of Parent or (b) have the power to direct
or cause the direction of the management and policies of Parent;

 

- 2 -

 

 

(ii)         a change in the ownership of EQMI such that Parent fails to (a) own
legally and beneficially, free and clear of any Liens (other than in favor of
Bank), 100%, on a fully diluted basis, of the issued and outstanding voting
Capital Stock of EQMI or (b) have the power to direct or cause the direction of
the management and policies of EQMI;

 

(iii)        a change in the ownership of EQE such that EQMI fails to (a) own
legally and beneficially, free and clear of any Liens (other than in favor of
Bank), 100%, on a fully diluted basis, of the issued and outstanding voting
Capital Stock of EQE or (b) have the power to direct or cause the direction of
the management and policies of EQE;

 

(iv)        a change in the ownership of Vertterre such that EQMI fails to (a)
own legally and beneficially, free and clear of any Liens (other than in favor
of Bank), 100%, on a fully diluted basis, of the issued and outstanding voting
Capital Stock of Vertterre or (b) have the power to direct or cause the
direction of the management and policies of Vertterre;

 

(v)         a change in the ownership of Grand Prairie such that Vertterre fails
to (a) own legally and beneficially, free and clear of any Liens (other than in
favor of Bank), 100%, on a fully diluted basis, of the issued and outstanding
voting Capital Stock of Grand Prairie or (b) have the power to direct or cause
the direction of the management and policies of Grand Prairie; and

 

(vi)        a change in the ownership of LGP such that Vertterre fails to (a)
own legally and beneficially, free and clear of any Liens (other than in favor
of Bank), 100%, on a fully diluted basis, of the issued and outstanding voting
Capital Stock of LGP or (b) have the power to direct or cause the direction of
the management and policies of LGP.

 

“Consolidated Group” means Parent and its direct and indirect Subsidiaries
(including Borrowers, Grand Prairie and LGP).

 

“December 2011 Beacon Noteholder Subordination Agreement” means the
Subordination Agreement, dated as of the Closing Date, among the December 2011
Beacon Subordinated Noteholders and Bank, as amended by Reaffirmation and
Amendment to Subordination Agreement dated as of the First Amendment Closing
Date.

 

“Loan Documents” means this Agreement, the Revolving Loan Note, the Security
Agreement, the Vertterre Subsidiary Security Agreement, the Letter of Credit
Documents, the Cross-Guaranties, the Management Fee Subordination Agreement, the
Parent Guaranty, the Vertterre Subsidiary Guaranty, the Parent Pledge Agreement,
the EQMI Pledge Agreement, the Vertterre Pledge Agreement, the Additional Beacon
Noteholder Subordination Agreement, the December 2011 Beacon Noteholder
Subordination Agreement, the documents, instruments and agreements executed in
connection with the Federal Assignment of Claims Act and any state Assignment of
Claims Law, and all other agreements, instruments and documents relating to the
Loans, including mortgages, deeds of trust, security agreements, subordination
agreements, intercreditor agreements, pledges, powers of attorney, consents,
collateral assignments, locked box and cash management agreements, letter
agreements, contracts, notices, leases, financing statements and letters of
credit and applications therefor and all other writings, all of which must be in
form and substance satisfactory to Bank, which have been, are as of the date of
this Agreement, or will in the future be signed by, or on behalf of, any one or
more Borrowers and delivered to Bank.

 

“Loan Party” means each of Borrowers, Parent, LGP and Grand Prairie and “Loan
Parties” means, collectively, Borrowers, Parent, LGP and Grand Prairie. To the
extent a term or provision of this Agreement or any of the other Loan Documents
is applicable to a “Loan Party”, it is applicable to each and every Loan Party
unless the context expressly indicates otherwise.

 



- 3 -

 

 

“Parent Guaranty” means the Amended and Restated Guaranty dated as of the First
Amendment Closing Date made by Parent in favor of Bank.

 

“Permitted Other Distributions” means Distributions by EQMI to Parent, the
proceeds of which are used by Parent to pay (i) franchise or similar corporate
taxes payable by Parent, (ii) taxes payable by Parent that are attributable
solely to the net income of any other Loan Party (but not any other Subsidiary
of Parent), and (iii) professional fees of Parent, consulting fees of Parent and
directors’ fees of Parent so long as the sum of all such Distributions in this
clause (iii), when added to any Permitted Management Fee Distributions made or
that could have been made in any Fiscal Year, do not exceed $300,000 during any
Fiscal Year.



 

“Security Agreement” means the Amended and Restated Security Agreement among
Borrowers and Bank dated as of the First Amendment Closing Date.

 

1.4          The first sentence of Section 2.7 of the Loan Agreement is hereby
amended in its entirety by substituting the following in its place:

 

Borrowers’ obligation to pay the principal of, and interest on, the Loans
(exclusive of the Letter of Credit Exposure) made by Bank is evidenced by an
Amended and Restated Revolving Loan Note, dated as of the First Amendment
Closing Date, duly executed and delivered by Borrowers in a form acceptable to
Bank (the “Revolving Loan Note”).

 

1.5           The first sentence of Section 9.1 of the Loan Agreement is hereby
amended in its entirety by substituting the following in its place:

 

EQMI is duly organized and is and shall remain validly existing and in good
standing under the laws of Ohio, EQE is duly organized and is and shall remain
validly existing and in good standing under the laws of Indiana, and Vertterre
is duly organized and is and shall remain validly existing and in good standing
under the laws of New Mexico.

 

1.6           Section 10.18 of the Loan Agreement is hereby amended as follows:

 

 1.6.1Subclause (g) is hereby amended by deleting the period “.” at the end
thereof and substituting a semicolon “;” in its place.

 

 1.6.2The following subclauses (h) and (i) are hereby added to Section 10.18 of
the Loan Agreement to provide in their entirety as follows:

 

(h)          Vertterre may make lawful cash Distributions to EQMI; and

 

(i)          EQMI may make Permitted Sandoval Distributions.

 

 1.6.3Subclause (A) is hereby amended by deleting “Borrower’s” where it appears
therein and substituting “EQMI’s” in its place.

 

1.7           Section 10.24 of the Loan Agreement is hereby amended in its
entirety by substituting the following in its place:

 



- 4 -

 

 

10.24         Sale of Assets. Borrowers will not sell, lease or otherwise
dispose of or transfer, whether by sale, merger, consolidation, liquidation,
dissolution, or otherwise (including by a sale-leaseback transaction), any of
their assets, including the Loan Collateral except: (i) the sale of Inventory in
the ordinary course of any Borrower’s business; however, a sale in the ordinary
course of any Borrower’s business will not include a transfer in total or
partial satisfaction of Indebtedness, (ii) the sale of any item of Equipment for
cash in an arm’s-length transaction having a fair market value of less than
$100,000 provided that in any 12 month period the total amount of Equipment sold
by Borrowers may not exceed an aggregate fair market value equal to $300,000 for
all Borrowers, (iii) dispositions of Equipment (a) which has suffered an event
of loss or (b) which is obsolete and not used or useful in Borrowers’ business
for cash in an arm’s-length transaction, and (iv) the sale of assets, to the
extent any such sale occurs, at the Fort Bend County, Texas and City of Grand
Prairie, Texas locations (each location, as more fully described in Schedule 1)
pursuant to Section 2.02(d)(i) of the Vertterre Stock Purchase Agreement (the
“Vertterre Asset Sale”). All of the proceeds from any disposition of any
Equipment will be delivered to Bank to be applied by Bank to the repayment of
the Obligations in any order that Bank may elect in its discretion exercised in
good faith; provided that, as it relates to the Vertterre Asset Sale, an amount
equal to 50% of the Net Gain (as defined in the Vertterre Stock Purchase
Agreement) generated from the Vertterre Asset Sale may be paid to Daniel
Sandoval, his successors or permitted assigns pursuant to the Vertterre Stock
Purchase Agreement.



 

1.8           Section 12.1(i) of the Loan Agreement is hereby amended as
follows:

 

 1.8.1           Subclause (r)(vii) is hereby amended by deleting “or” at the
end thereof.

 

 1.8.2           The following subclause (s) is hereby added to read in its
entirety as follows:

 

(s)          There occurs an “Event of Default” under, and as defined in, the
Vertterre Subsidiary Guaranty; and

 

1.9           Borrower’s notice address in Section 15.9 of the Loan Agreement is
hereby amended in its entirety by substituting the following in its place:

 

Environmental Quality Management, Inc.

EQ Engineers, LLC

Vertterre Corporation

1800 Carillon Blvd.

Cincinnati, Ohio 45240

Attention: Robert R. Galvin

Fax No.: (513) 825-7495

 

1.10         Exhibit A, Exhibit B and Exhibit C to the Loan Agreement are hereby
amended in their entirety by substituting the documents attached hereto as
Exhibit A, Exhibit B and Exhibit C in their respective place.

 

1.11 Each Schedule to the Loan Agreement is hereby amended in its entirety by
substituting the documents attached hereto, and identified as each such
Schedule, in its respective place:

 

2.            Conditions Precedent.

 

2.1           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Bank, all in form and substance
satisfactory to Bank in its sole discretion: (a) an Amended and Restated
Revolving Loan Note, dated as of the First Amendment Closing Date, made by
Borrowers for the benefit of Bank in the principal amount of $10,000,000 (the
“Amended and Restated Revolving Loan Note”); (b) an Amended and Restated
Security Agreement, dated as of the First Amendment Closing Date, by and among
Borrowers and Bank (the “Amended and Restated Security Agreement”); (c) a Pledge
Agreement, dated as of the First Amendment Closing Date, made by EQMI for the
benefit of Bank (the “EQMI Pledge Agreement”); (d) a Pledge Agreement, dated as
of the First Amendment Closing Date, made by Vertterre for the benefit of Bank
(the “Vertterre Pledge Agreement”); (e) evidence that the Amendment Documents
(as defined below) and the transactions contemplated hereby and thereby were
duly authorized by the managers and directors of each Borrower, as applicable,
and (f) all other documents, instruments and agreements deemed necessary or
desirable by Bank to effect the amendments to Borrowers’ credit facilities with
Lender contemplated by this Amendment.

 



- 5 -

 

 

2.2           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Bank, and will cause all third parties to
deliver to Bank, all in form and substance satisfactory to Bank in its sole
discretion: (a) an Amended and Restated Guaranty, dated as of the First
Amendment Closing Date, made by Parent for the benefit of Bank (the “Amended and
Restated Parent Guaranty”); (b) a Reaffirmation of Management Fee Subordination
Agreement, dated as of the First Amendment Closing Date, made by the Management
Company for the benefit of Bank; (c) a Reaffirmation and Amendment to
Subordination Agreement (as it pertains to the Additional Beacon Noteholder
Subordinated Debt), dated as of the First Amendment Closing Date, between Bank
and Subordinated Lender Agent (as defined in the Additional Beacon Noteholder
Subordination Agreement) (the “Reaffirmation and Amendment to Additional Beacon
Noteholder Subordination Agreement”); (d) a Reaffirmation and Amendment to
Subordination Agreement (as it pertains to the December 2011 Beacon Noteholder
Subordinated Debt), dated as of the First Amendment Closing Date, between Bank
and Subordinated Lender Agent (as defined in the December 2011 Beacon Noteholder
Subordination Agreement) (the “Reaffirmation and Amendment to December 2011
Beacon Noteholder Subordination Agreement”); (e) a Guaranty, dated as of the
First Amendment Closing Date, made by LGP and Grand Prairie for the benefit of
Bank; (f) a Security Agreement, dated as of the First Amendment Closing Date,
made by LGP and Grand Prairie for the benefit of Bank; (g) evidence that the
directors and managers of Parent, LGP and Grand Prairie, as applicable, have
authorized the execution of the documents, and the transactions contemplated
thereby, to be entered into pursuant to this Section 2.2, as applicable; and (h)
all other documents, instruments and agreements deemed necessary or desirable by
Bank to effect the amendments to Borrowers’ credit facilities with Lender
contemplated by this Amendment.

 

2.3           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Lender, and will cause all third parties to
deliver to Lender, all in form and substance satisfactory to Lender in its sole
discretion, all documents, instruments, agreements, UCC amendments, UCC
termination statements, certificates, opinions, payoff letters and other
materials deemed necessary or desirable by Lender in connection with this
Amendment and the transactions contemplated hereby, including those on the
closing checklist, if any, prepared by counsel to Lender.

 

3.            Reaffirmation of Security; Joint Obligations.

 

3.1           Borrowers and Bank hereby expressly intend that this Amendment
shall not in any manner (a) constitute the refinancing, refunding, payment or
extinguishment of the Obligations evidenced by the existing Loan Documents; (b)
be deemed to evidence a novation of the outstanding balance of the Obligations;
or (c) replace, impair, or extinguish the creation, attachment, perfection or
priority of the Liens on the Collateral granted pursuant to any Loan Document
evidencing, governing or creating a Lien on the Collateral. EQMI and EQE hereby
ratify and reaffirm any and all grants of Liens to Bank on the Collateral as
security for the Obligations, and acknowledge and confirm that the grants of the
Liens to Bank on the Collateral: (i) represent continuing Liens on all of the
Collateral, (ii) secure all of the Obligations, and (iii) represent valid and
first priority Liens on all of the Collateral except to the extent of any
Permitted Liens.

 

3.2            All of the obligations of Borrowers under the Loan Documents are
joint, several, and primary. No Borrower will be or be deemed to be an
accommodation party with respect to any of the Loan Documents.

 

4.            Representations. To induce Bank to accept this Amendment, each
Borrower hereby represents and warrants to Bank as follows:

 

4.1           Such Borrower has full power and authority to enter into, and to
perform its obligations under, as applicable, this Amendment, the Amended and
Restated Revolving Loan Note, the Amended and Restated Security Agreement, the
EQMI Pledge Agreement, the Vertterre Pledge Agreement, and the other documents,
instruments and certificates being executed and/or delivered in connection
herewith (collectively, the “Amendment Documents”) and the execution and
delivery of, and the performance of its obligations under and arising out of,
the applicable Amendment Documents have been duly authorized by all necessary
corporate and limited liability company action, as applicable.

 

4.2           Each Amendment Document, as applicable, constitutes the legal,
valid and binding obligation of such Borrower, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.

 

4.3           Such Borrower’s representations and warranties contained in the
Loan Documents are complete and correct in all material respects as of the
Effective Date with the same effect as though such representations and
warranties had been made again on and as of the Effective Date, subject to those
changes as are not prohibited by, or do not constitute Events of Default under,
the Loan Agreement.

 



- 6 -

 

 

4.4           No Event of Default has occurred and is continuing.

 

5.            Costs and Expenses. As a condition of this Amendment, Borrowers
will pay and reimburse Bank, promptly upon Bank’s request, for the costs and
expenses incurred by Bank in connection with this Amendment and the transactions
contemplated hereby, including, without limitation, reasonable attorneys’ fees.

 

6.            Entire Agreement. This Amendment, together with the other
Amendment Documents, sets forth the entire agreement of the parties with respect
to the subject matter of this Amendment and supersedes all previous
understandings, written or oral, in respect of this Amendment.

 

7.            Release. Each Borrower, on such Borrower’s behalf and, as
applicable, on behalf of such Borrower’s officers, directors, members, managers,
shareholders, administrators, heirs, legal representatives, beneficiaries,
affiliates, subsidiaries, successors and assigns, hereby voluntarily releases
and forever discharges Bank and its direct or indirect parent corporation, all
direct or indirect affiliates of such parent corporation, and all of the
foregoing’s respective directors, officers, employees, attorneys and legal
representatives, or the heirs, administrators, successors or assigns of any of
them (collectively, “Bank Parties”) from any and all claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever, whether in law or in equity, in contract or in tort, whether
now accrued or hereafter maturing that may be asserted against the Bank Parties
(or any one or more of them), whether known or unknown, that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event. “Prior Related Event” means any transaction, event,
circumstance, action, failure to act, occurrence of any type or sort, whether
known or unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of any Loan
Document, (b) any actions, transactions, matters or circumstances related
thereto, (c) the conduct of the relationship between any Bank Party and any Loan
Party, or (d) any other actions or inactions by any Bank Party, all prior to the
date of this Agreement. The foregoing release does not release or discharge, or
operate to waive performance by, Bank of its express agreements and obligations
stated in the Loan Documents on and after the date of this Letter.

 

8.          Default. Any default by any Borrower in the performance of such
Borrower’s obligations under any Amendment Document shall constitute an Event of
Default under the Loan Agreement.

 

9.          Continuing Effect of Loan Agreement; Reaffirmation of Loan
Documents. Except as expressly amended hereby, all of the provisions of the Loan
Agreement are ratified and confirmed and remain in full force and effect. The
existing Loan Documents, except as amended by this Amendment or, as applicable,
as amended (or amended and restated) by one of the other Amendment Documents,
shall remain in full force and effect, and each of them is hereby ratified and
confirmed by Borrowers and Bank.

 

10.         One Agreement; References; Fax Signature. The Loan Agreement, as
amended by this Amendment, will be construed as one agreement. All references in
any of the Loan Documents to: (a) the Loan Agreement will be deemed to be
references to the Loan Agreement as amended by this Amendment, (b) the Revolving
Loan Note will be deemed to be references to the Amended and Restated Revolving
Loan Note, (c) the Security Agreement will be deemed to be references to the
Amended and Restated Security Agreement, and (d) the Parent Guaranty will be
deemed to be references to the Amended and Restated Parent Guaranty. Any
Amendment Document may be signed by facsimile signatures or other electronic
delivery of an image file reflecting the execution hereof or thereof, and, if so
signed: (i) may be relied on by each party as if the document were a manually
signed original and (ii) will be binding on each party for all purposes.

 

11.         Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.

 

12.         Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

13.        Governing Law; Severability. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles). If any term of this Amendment is
found invalid under Ohio law or laws of mandatory application by a court of
competent jurisdiction, the invalid term will be considered excluded from this
Amendment and will not invalidate the remaining terms of this Amendment.

 



- 7 -

 

 

14.         WAIVER OF JURY TRIAL. BORROWERS AND BANK EACH WAIVE TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING
OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

15.         ASSUMPTION OF OBLIGATIONS.

 

15.1         Vertterre hereby assumes, agrees that it is liable for, and
promises to pay, perform, and observe, all of the terms, restrictions,
conditions and other Obligations of a Borrower and Cross-Guarantor under the
Loan Agreement, the Revolving Loan Note, and the other Loan Documents, all as
fully as though Vertterre were an original party thereto, and by execution of
this Amendment is hereby designated a “Borrower” and “Cross-Guarantor” for all
purposes of, and hereby agrees to be bound by, as a joint and several obligor,
each and all terms of the Loan Agreement, the Revolving Loan Note, and the other
Loan Documents, and to deliver to Bank such duly executed other Loan Documents
as Bank may reasonably require pursuant to the Loan Agreement and this Amendment
in order to perfect the security interests and other Liens granted in the Loan
Collateral of Vertterre and to carry out all terms and conditions of the Loan
Agreement and this Amendment. Vertterre acknowledges and agrees that: (a) the
Obligations are valid, enforceable (except as such enforceability may be limited
by equitable principals (regardless of whether enforcement is sought in equity
or at law) and by bankruptcy, insolvency, reorganization or similar laws
affecting creditor’s rights generally) and existing Indebtedness payable by
Vertterre to Bank and (b) as of the First Amendment Closing Date, Vertterre does
not have any counterclaims, set-offs, offsets or defenses or any rights of
set-off, offsets, or defense of any kind or nature whatsoever with respect to
the Obligations.



 

15.2         Bank confirms that Vertterre is a “Borrower” under the Loan
Agreement, the Revolving Loan Note, and the other Loan Documents, and all of the
rights, obligations of a Borrower under the Loan Agreement, the Revolving Loan
Note, and the other Loan Documents shall inure to and bind, as a joint and
several obligor, Vertterre.



15.3         Vertterre hereby (a) warrants and represents to Bank that each
warranty and representation applicable to Vertterre under the Loan Agreement and
other Loan Documents (other than with respect to representations and warranties
which specifically relate to a prior date) is true and correct in all material
respects and (b) further reaffirms all covenants in the Loan Agreement and other
Loan Documents.

  

[Signature Page Follows]

 

- 8 -

 

 

IN WITNESS WHEREOF, Borrowers and Bank have executed this Amendment by their
duly authorized officers as of the Effective Date.

  

  ENVIRONMENTAL QUALITY MANAGEMENT, INC.         By: /s/ Robert R. Galvin    
Robert R. Galvin, Chief Financial Officer

 

  EQ ENGINEERS, LLC         By: /s/ Jack S. Greber     Jack S. Greber, Manager  
      VERTTERRE CORPORATION         By: /s/ James E. Wendle     James E. Wendle,
President

 

BANK:

 

FIRST FINANCIAL BANK, NATIONAL ASSOCIATION

 

By: /s/ Thomas J. Fischer     Thomas J. Fischer, Vice President  

 

SIGNATURE PAGE TO FIRST AMENDMENT TO LOAN AGREEMENT

 

 

 

 

EXHIBIT A

 



First Financial Bank, N.A.

BORROWING BASE CERTIFICATE

 

TO: First Financial Bank, N.A. Certificate No. FROM: Environmental Quality
Management, Inc., et al. Certificate Date:     Activity From:     To:

 

      EQ Combined Borrowing   Borrower-EQM   Borrower-EQE   Borrower-Vertterre 
      A/R   UNBILLED REVENUE   A/R   UNBILLED REVENUE   A/R   UNBILLED REVENUE  
A/R   UNBILLED REVENUE  1  Balance from Previous Certificate #62  $-   $-       
                        2  Add: Gross Invoices since last Certificate   -       
                             3  Less: Credit Memos since last Certificate   -  
                -         -       4  Total Cash Collections since last
Certificate   -                                     5  - Non A/R Collections
since last Certificate   -                                     6  + Discounts &
Allow. since last Certificate   -         -                           7  = Total
Gross Payments Posted to A/R (4-5+6)   -         -         -         -       8 
+ Misc. Debit Adjustments   -                                     9  - Misc.
Credit Adjustments   -                                     10  A/R BALANCE THIS
CERTIFICATE (1+2-3-7+8-9)  $-        $-        $-        $-       11  Unbilled
Revenue since last Certificate        -                                12 
Billings in excess of Unbilled Revenue since last Certificate        -       
 -         -         -  12  Less Ineligibles as of this Certificate   -    -  
 -    -    -    -    -    -  13  Eligible Receivables (A/R) & Eligible Unbilled
Revenue   -    -    -    -    -    -    -    -  14  Approved Rate of Advance 
 0.80    0.60    0.80    0.60    0.80    0.60    0.80    0.60  15  Availability
(13 x 14)   -    -         -    -    -    -    -  16  Loan Sublimit 
 10,000,000.00    4,500,000.00    N/A     N/A     N/A     N/A     N/A     N/A  
17  Lesser of Availability or Sublimit (15 or 16)   -    -         -    -    -  
 -    -  18  Combined Availability (A/R, Joint Venture A/R & Unbilled Rev.) 
                     -         -       19  Facility Cap for Revolving Portion of
Loan Only             N/A          N/A          N/A        20  Lesser of the
Facility Cap or Total Availability (18 or 19)   -                   -       
 -       21  Less: Letters of Credit   -                   -         -       22 
Less: Loan Reserve   -         -         -         -       23  NET AVAILABILITY
(20-21-22)                       -         -       24  Loan Balance from
Certificate #62                                         25  Total Cash
Collections                                         26  + Total Loan Advances 
                                       27  + Loan Fees Charged                
                        28  +/- Other Adjustments                               
         29  = LOAN BALANCE THIS CERTIFICATE   -                                
    30  EXCESS (DEFICIT) AVAILABILITY (23-29)   -                           
        

  

The undersigned represents and warrants that the foregoing was prepared using
books and records maintained in accordance with the Loan Agreement, is true,
complete and correct, and that the information reflected in this Borrowing Base
Certificate complies with the terms set forth in the Loan Agreement among the
undersigned, EQ Engineers, LLC, Vertterre Corporation, and First Financial Bank,
National Association, dated September 28, 2012, as amended from time to time
(the "Loan Agreement"). All capitalized terms used herein and not otherwise
defined herein will have the meanings given such terms in the Loan Agreement.

   

Executed this _____ day of __________________, 20_____.

   

Environmental Quality Management, Inc.   By:     Name:     Its:    

  

 

 

 





Ineligibles

 

 

To: First Financial Bank, N.A. Client Name: Environmental Quality Management,
Inc., et al.   Ineligible Collateral as of

 



  EQ Combined  EQ Combined  EQM  EQM  EQE  EQE  Vertterre  Vertterre  Category
A/R  Unbilled Revenue  A/R  Unbilled Revenue  A/R  Unbilled Revenue  A/R 
Unbilled Revenue  Over 90 days past invoice date $-  $-                         
Credits over 90 days  -                              25%cross-age  -         
                    Contras *  -                              Affiliate (other
than Permitted Joint Venture) receivables *  -                             
Inter-company receivables *  -  $-                          Officer/employees *
 -                              Government A/R not in compliance with Subsection
(ii)(e) of the  -                              definition of "Eligible
Receivables" under the Financing Agreement *  -                             
Joint Venture A/R above $1,250M  -                              Debtors in
bankruptcy *  -                              Finance charges *  -             
                Foreign A/R without acceptable letter of credit *  -         
                    Progress Billings  -                             
Retentions/Holdbacks  -  $-                          Liquidating Damages  -     
                        Bonded non United States Debtor A/R  -                 
            Other Adjustments +/ - (indirect cost rates)  -  $-                 
        COD/Cash Sales  -                              Portion of accounts
(other than Unites State Debtor) exceeding 20% of total eligible A/R  -         
                    EQE Held     $-                          Other: Madison
County WIP     $-                          Other: Reserve-Iraq FOB Hope  -  $- 
                        Total Ineligible A/R or Unbilled Revenue $-  $-  $-  $- 
$-  $-  $-  $- 

 

 

* Net of amounts already included in past-due or cross-age categories.

 

 



 

 

 

EXHIBIT B

  



ACTIVE GOVERNMENT CONTRACTS



 

 

Project Number

 

Contract Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30174 GSA GS-10F-0293K ID/IQ (FFP and T&M Orders)

General Services Administration,

Auburn, WA

Federal Supply Schedule (FSS) Contract for Group 899 - Environmental Services,
SINS 899-1 & 899-8

Mr. Joseph T. Mcguire

Contracting Officer

GSA, MSC

400 15th Street, SW

Auburn, WA 98001-6599

30174.0016.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-11-F-0266

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

2011 PBA for Environmental Investigation Services RVAAP-66 Facility-Wide
Groundwater, Ravenna, OH (SIN No. 899-1)

Ms. Denise Bush

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0017.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0033

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Provide Services for the Lockbourne AFB, AOC's 3, 8/9, and 11, Columbus,
Franklin County, OH

(SIN No. 899-1)

Ms. Lisa Bisig

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0018.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0034

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Closure of Underground Storage Tanks, Former Rossford Army Depot, Rossford, Wood
County, OH

(SIN No. 899-1)

Ms. Lisa Bisig

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0019.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0309

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Provide Services to Abandon/Close Old Stonehouse, Building 2212 Septic System at
Savanna Army Depot Activity (SVDA), Savanna, IL

(SIN No. 899-1)

Mr. B.J. Durrett

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30240 USACE Contract No. W912QR-04-D-0036 ID/IQ with FFP, GFPR, CPFF, CPAF or
CPIF task orders U.S. Army Engineering District, Louisville Multiple Award
Remediation Contract (MARC) for the Louisville District and all USACE Mission
Boundaries

Ms. Denise Bush

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

 

  

Page 1 of 4

 



 

 

Project Number

 

Contract Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30262 EP-W-07-022

ID/IQ with

T&M, Fixed Rate T.O.'s

U.S. Environmental Protection Agency (EPA), Region 9,

San Francisco, CA

Emergency and Rapid Response Services (ERRS - 3) for Region 9

Mr. Philip Ingram

Contracting Officer (MTS-4-3)

U.S. Environmental Protection Agency, Region 9

75 Hawthorne St.

San Francisco, CA 94105-3901

30268 EP-S6-07-01 ID/IQ with Time and Materials T.O’s

U.S. Environmental Protection Agency (EPA),

Region 6, Dallas, TX

Emergency and Rapid Response Services (ERRS - 3) for Region 6

Mr. Michael Pheeny

Contracting Officer (6MD-CP)

U.S. Environmental Protection Agency

Region 6

1445 Ross Avenue, Suite 1200

Dallas, TX 75202-2733

30277

CMC Subcontract Dated 2/24/08/

EPA Contract No. EP-S4-07-02

ID/IQ with Time and Materials T.O’s

Sub. to CMC, Inc./

U.S. EPA, Region IV, Atlanta, GA

Emergency and Rapid Response Services III (ERRS III) for EPA Region IV

Mr. Clay Corman

CMC, Inc.

1151 Jessamine Station Pike

Nicholasville, KY 40356

30281 EP-S5-08-02 ID/IQ with Time and Materials T.O’s

U.S. Environmental Protection Agency (EPA),

Chicago, IL

Emergency and Rapid Response Services (ERRS-3) for Region 5

Mr. Thomas Harrison

Contracting Officer, MCC-10J

U.S. Environmental Protection Agency

Region V

77 West Jackson Boulevard

Chicago, IL 60604-3507

30283 FA3002-09-D-0002 ID/IQ with FFP and CPFF Task Orders

Dept. of the Air Force, AFCESA,

Tyndall AFB, FL

Sustainment/Restoration & Modernization Acquisition Task Order Contract (SATOC)

Mr. George Mason

Contracting Officer

AFMC 772/ESS/PKH

C/O HQ AFCESA/CEKC

139 Barnes Drive, Suite 1

Tyndall AFB, FL 32403-5319

30287 FA8903-09-D-8564 ID/IQ with CPFF, CPIF, & FFP & FPI Task Orders

Dept. of the Air Force,

AFCEE/OD,

Brooks City-Base, TX

Worldwide Environmental Restoration and Construction 2009 (WERC09) Contract

Ms. Ana Jimenez

Contracting Officer

HQ/AFCEE/ACV

3300 Sidney Brooks

Brooks City Base, TX 78235-5112

 

  

Page 2 of 4

 

  

 

Project Number

 

Contract Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30296.00## EA Engineering PO #______/ Navy Contract No. N62742-10-D-1806

FFP

(EA Eng. is issuing separate FFP PO’s for each FFP T.O.)

Sub to EA Engineering, Science, and Technology, Inc. / U.S. Navy Provide QA
services for Fixed Price Remedial Action Contract (FRAC) for Various Sites in
the Naval Facilities Engineering Command Pacific (NAVFAC Pacific) Area of
Responsibility

Mr. Brian McLaughlin, CFCM

Manager, Contracts and Procurement

EA Engineering, Science, and Technology, Inc.

11019 McCormick Road

Hunt Valley, MD 21031

 

30298

Gonzales-Stoller Remediation Services, LLC Sub. No. GSR- EQM-1016/

DOE Contract No. DE-EM0000841

 

ID/IQ with FFP, CPFF, CPAR, & CPIF Task Orders

Sub. to Gonzales-Stoller Remediation Services, LLC/

U.S. Dept. of Energy (DOE)

Environmental Remediation Services and DD&R

Ms. Lorraine Alvarez

Contract Administrator

Gonzales-Stoller Remediation Services, LLC

1294 Suncrest Towne Centre Drive

Morgantown, WV 26505

 

30301 EP-R5-11-04 ID/IQ with FFP T.O.'s

U.S. Environmental Protection Agency (EPA),

Chicago, IL

Great Lakes National Program Office Cleanup Services (GLNPOCS)

Ms. Sheila Dolan

Contracting Officer, MCC-10J

U.S. Environmental Protection Agency

Region V

77 West Jackson Boulevard

Chicago, IL 60604-3507

30303 EP-S9-12-01

ID/IQ with

Fixed Rate for Services T.O.'s

U.S. Environmental Protection Agency (EPA), Region 9,

San Francisco, CA

Emergency and Rapid Response Services (ERRS - 4) for Region 9

Mr. Philip Ingram

Contracting Officer (MTS-4-3)

U.S. Environmental Protection Agency, Region 9

75 Hawthorne St.

San Francisco, CA 94105-3901

30304

RTI Sub. No. 8-312-0213151/

EPA Contract No. EP-C-11-036

ID/IQ with FFP or CPFF Task Orders Sub to RTI International/U.S. Environmental
Protection Agency (EPA), Cincinnati, OH Scientific, Technical, Research,
Engineering, and Monitoring Support II (STREAMS II)

Ms. Katherine Mangum

Senior Manager, Subcontracts

RTI International

Global Supply Chain

SSES Subcontracts

P.O. Box 12194, 3040 Cornwallis Road

Research Triangle Park, NC 27709-2194

30307 USACE Contract No. W912DQ-13-D-3004 ID/IQ with FFP and CPFF task orders
U.S. Army Corps of Engineers, Kansas City District MEGA Long Term Response
Action/Environmental Remediation Services (LTRA/ERS) MATOC in Support of the
U.S. Army Corps of Engineers, Northwestern Division and EPA Region 2

Ms. Kris Ann Huber

Contract Specialist, CECT-NWK-H

U.S. Army Corps of Engineers, Kansas City

601 E. 12th St., Room 647

Kansas City, MO 64106-2896

 

 

 

Page 3 of 4

 

 

 

Project Number

 

Contract Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30309 EP-S7-13-02

ID/IQ with

Fixed Rate for Services T.O.'s

U.S. Environmental Protection Agency (EPA), Region 10,

Seattle, WA

Emergency and Rapid Response Services (ERRS - 4) for Region 10

Mr. Tyrone Lewis

Contracting Officer

U.S. Environmental Protection Agency, Region 7

PLMG/RFMD/ACMS

11201 Renner Blvd.

Lenexa, KS 66219

 

39001 N40083-11-D-0030 ID/IQ with FFP Task Orders

Dept. of the Navy,

NAVFAC Midwest, IPT

Great Lakes, IL

Awarded to SEQ Vets Remediation JV (Joint Venture between Sullivan and EQ)

Environmental Multiple Award Contract (EMAC)

Mr. Chris Payton

Contracting Officer

NAVFAC Midwest IPT

201 Decatur Ave., Bldg. 1A

Great Lakes, IL 60088-2801

 

39002.0001

EP-S7-12-08

 

Indef. Qty. with Fixed Unit Prices

 

U.S. Environmental Protection Agency (EPA), Region 7, Kansas City, KS

Awarded to SEQ Vets Remediation JV (Joint Venture between Sullivan and EQ)

Remedial Action Oronogo-Duenweg Mining Belt Site, Operable Unit 01, Jasper
County, MO

Ms. Marie Noel

Contracting Officer

U.S. Environmental Protection Agency, Region 7

PLMG/RFMD/ACMS

11201 Renner Blvd.

Lenexa, KS 66219

100013 482980-09-J-0130 ID/IQ with FFP Task Orders United States Postal Service
Architect-Engineer and Related Services

Mr. David Wayne Bright

P.O. Box 667180

Dallas, TX 75266-7180

100014 R7810110014 FFP United States National Park Service Rehabilition and
Remodeling of the White Sands Visitor Center

Ms. Tammy Gallegos

1100 Old Santa Fe Trail Building

Santa Fe, NM 87505

  61251-000-09 ID/IQ with FFP or Fixed Rate Task Orders Los Alamos National
Laboratory Architect / Engineer Services

Ms. Kathryn Smith

Los Alamos National Laboratory

P.O. Box 1663, MS-D442

Los Alamos, NM 87545-1663

    Lease to Develop Landfill Gas The State of Texas, County of Fort Bend Lease
to Develop Landfill Gas

Mr. Bud Childers

Fort Bend County Attorney

309 South 4th street, Suite 621

Richmond, TX 77469

    Lease to Develop Landfill Gas City of Grand Prairie Texas Lease to Develop
Landfill Gas

City of Grand Prairie

Solid Waste and Recycling Division P.O. Box 534045

Grand Prairie, TX 75053

 



Page 4 of 4

 





 

EXHIBIT C

 

(OFFICER’S CERTIFICATE)

 

I, _____________________, the Chief Financial Officer of Environmental Quality
Management, Inc., an Ohio corporation (“EQMI”), EQ Engineers, LLC, an Indiana
limited liability company (“EQE”), and Vertterre Corporation, a New Mexico
corporation (and, together with EQMI and EQE, each a “Borrower” and
collectively, “Borrowers”), hereby certify to First Financial Bank, National
Association, a national banking association (“Bank”), that the attached [choose,
as applicable: financial statements/projections/financial covenant calculation
comparisons on attached Schedule 1] dated ______________, 20__ for the Borrowers
are accurate, complete and fairly present the matters stated therein and have
been prepared on a basis consistent with such [choose, as applicable: financial
statements/projections/financial covenant comparisons on attached Schedule 1]
prepared for prior periods and in accordance with the Loan Agreement dated as of
September 28, 2012, as amended by the First Amendment to Loan Agreement dated as
February 27, 2013, among Bank and Borrowers (as amended, and as may be further
amended, supplemented, modified, restated or replace from time to time, the
“Loan Agreement”) and with GAAP, as defined in the Loan Agreement. I further
certify that no “Event of Default” as defined in the Loan Agreement currently
exists. This certification is made pursuant to Section 8.9 of the Loan
Agreement.

 

  By:           Name:             Chief Financial Officer of          
Environmental Quality Management, Inc.,     EQ Engineers, LLC, and Vertterre
Corporation         Date:  

 

Schedule:

 

1 – Financial Covenant Calculations

 



 

 



 

Schedule 1

 

to

 

Officer’s Certificate

 

(Financial Covenant Calculations1)

 

I.Fixed Charge Coverage Ratio: [QUARTERLY]

 

A.Required Covenant:

 

  Computation Date Consolidated Fixed Charge Coverage Ratio  

As of the end of any fiscal quarter

ending on or after December 31, 2012

1.20 to 1

 

B.Actual Computation: ________: 1

 

  1. Borrowers’ Operating Cash Flow (as computed in Section I(C) below)

$________________



  

    Divided by:     2. Fixed charges (as computed in Section I(D) below)

$________________



 

  3. Ratio (1 ÷ 2) =

________________



 

 

 

C.Borrowers’ Operating Cash Flow Computation – for the applicable calculation
period:

 

  1. EBITDA

$________________

  

 



 

1 Per definitions in, and as determined in accordance with, the Loan Agreement.

 



 

 

 

 

    Plus or Minus     2. Income taxes paid in cash

$________________



  

  3. Unfinanced capital expenditures

$________________



 

  4. Other non-cash charges and excluding extraordinary items, including any
gain or loss from the sale or disposition of capital assets $________________  
5. Total (1 - 2 - 3+/-4) =

$________________



 

 

D.Fixed Charges Computation – for the applicable calculation period:    

  1. Distributions to EQMI’s shareholders

$________________



  

  2. Paid principal payments, and scheduled principal payments (whether or not
paid), on Indebtedness for borrowed money

$________________

 

  3. Paid principal payments, and scheduled principal payments (whether or not
paid), on capital lease obligations

$________________

  

  4. Interest expense $________________   5. Total (1 + 2 + 3 + 4) =

$________________



 

  

II.Capital Expenditures: [ANNUALLY]

 

A.Required Covenant: $250,000

 

  Computation Date Maximum Aggregate Capital Expenditures   For any Fiscal Year
ending on or after December 31, 2012 $[_________]

 

B.Actual Computation for the applicable calculation period: $ ___________   (as
determined in accordance with the Loan Agreement).

 



 

 







  



SCHEDULES

 

The following Schedules (the “Schedules”) are to be read in their entirety. 
Nothing in the Schedules is intended to broaden the scope of any representation
or warranty of the Borrowers contained in the Loan Agreement, dated as of
September 28, 2012, as amended by the First Amendment to Loan Agreement, dated
as of February 27, 2013 (the “Agreement”), among FIRST FINANCIAL BANK, NATIONAL
ASSOCIATION, a national banking association (“Bank”), ENVIRONMENTAL QUALITY
MANAGEMENT, INC., an Ohio corporation (“EQMI”), EQ ENGINEERS, LLC, an Indiana
limited liability company (“EQE”), and VERTTERRE CORPORATION, a New Mexico
corporation (“Vertterre”).  Capitalized terms used but not defined herein or in
the Schedules shall have the meanings ascribed to such terms in the Agreement.

 

To the extent more than one representation and warranty contained in the
Agreement requires the same disclosure, the appearance of such disclosure on any
single item herein shall serve as disclosure for all other representations and
warranties to which such disclosure applies.  The failure by the Borrowers to
cross-reference any disclosure on any particular schedule shall not constitute a
breach by the Company of the applicable representation or warranty as long as
the matter is disclosed elsewhere in these schedules.

 

Inclusion of any item in the Schedules (i) does not represent a determination by
the Borrowers that such item is material and shall not be deemed to establish a
standard of materiality and (ii) does not represent a determination by the
Borrowers that such item did not arise in the ordinary course of business.  Any
disclosure contained in the Schedules that refers to a document is qualified in
its entirety by reference to the text of such document.

 

 

 

 

SCHEDULE 1

 

Borrower’s Facilities

 

Real Property that EQMI Leases

 

1) 3325 Chapel Hill Boulevard, Suite 250, Durham, North Carolina     2) 6825 SW
216th Street, Lynwood, Washington     3) 64090 NWY 1090, Pearl River, Louisiana
    4) 2135 Schapelle Lane, Cincinnati, Ohio     5) 12721 Wolf Road, Geneseo,
Illinois     6) 3460 Business Drive, Sacramento, California     7) 3959 Electric
Road, Suite 175, Roanoke, Virginia     8) 1280 Arrowhead Court, Crown Point,
Indiana     9) 1800 Carillon Boulevard, Cincinnati, Ohio     10) 3400 179th
Street, Suite 2, Hammond, Indiana     Real Property that EQE Leases     1) 3400
179th Street, Suite 1, Hammond, Indiana     Real Property that Vertterre Leases
    1) 320 Gold Avenue, SW, Suite 500, Albuquerque, New Mexico     2) 816 West
Broadway, Bloomfield, New Mexico     3) 14115 Davis Estate Road, Needville,
Texas

 

 

 

 

SCHEDULE 2

 

Financial Statements

 

See financial statements of EQM Technologies & Energy, Inc. and Subsidiaries
included in the Quarterly Report on Form 10-Q of EQM Technologies & Energy, Inc.
for the quarter ended September 30, 2012, filed with the Securities and Exchange
Commission on November 14, 2012.

 

 

 

 

SCHEDULE 3

 

Permitted Liens1

 

The interest, if any, of the persons named a “secured party” in the UCC
financial statements listed below:

 

DEBTOR:Environmental Quality Management, Inc.

 

A.Jurisdiction: Ohio Secretary of State

 

Name of Debtor Name of
Secured Party Search
Location Filing
Date Filing Number Description
of Collateral Environmental Quality Management, Inc. U.S. Bancorp Oliver-Allen
Technology Leasing Ohio 1/10/08 OH00122753991 Leased Equipment Environmental
Quality Management, Inc. U.S. Bancorp Oliver-Allen Technology Leasing Ohio
1/10/08 OH00122754014 Leased Equipment Environmental Quality Management, Inc.
U.S. Bancorp Oliver-Allen Technology Leasing Ohio 1/10/08 OH00122754125 Leased
Equipment Environmental Quality Management, Inc. U.S. Bancorp Equipment Finance,
Inc. Ohio 4/4/08 OH00125427670 Leased Equipment Environmental Quality
Management, Inc. U.S. Bancorp Equipment Finance, Inc. Ohio 4/4/08 OH00125414633
Leased Equipment Environmental Quality Management, Inc. U.S. Bancorp Equipment
Finance, Inc. Ohio 4/4/08 OH00125425878 Leased Equipment

 







 

1 The appearance of any filing on this Schedule of Permitted Liens is not an
acknowledgement of the validity, perfection and/or priority of any interest held
by the listed secured party.

 



 

 

 

Name of Debtor Name of
Secured Party Search
Location Filing
Date Filing Number Description
of Collateral Environmental Quality Management, Inc. U.S. Bancorp Equipment
Finance, Inc. Ohio 7/29/08 OH00128531775 Leased Equipment Environmental Quality
Management, Inc. U.S. Bancorp Equipment Finance, Inc. Ohio 7/29/08 OH00128531886
Leased Equipment Environmental Quality Management, Inc. U.S. Bancorp Equipment
Finance, Inc. Ohio 7/29/08 OH00128522887 Leased Equipment Environmental Quality
Management, Inc. Les Schwab Warehouse Center, Inc. Ohio 10/13/09 OH00137754293
Leased Equipment



 

DEBTOR:EQ Engineers, LLC

 

B.Jurisdiction: Indiana Secretary of State

 

Name of Debtor Name of
Secured Party Search
Location Filing
Date Filing Number Description
of Collateral EQ Engineers, LLC Steelcase Financial Services Inc. Indiana
11/4/08 200800009750950 Leased Equipment

  

Liens related to the US Bank Letter of Credit (SLCLSTL02779) - Lexon Insurance
at Beneficiary.

 

Liens related to leased equipment.

 



 

 

 

SCHEDULE 9.1

 

List of Jurisdictions of Incorporation and Qualification

 

EQMI is qualified to do business and is in good standing in the following
states:

 

Alabama   Arizona   California   Colorado   Hawaii   Idaho   Indiana   Louisiana
  Michigan   Nevada   New Mexico   North Carolina   Ohio   Oregon   Pennsylvania
  South Carolina   South Dakota   Texas   Washington  

 

EQMI currently leases property in Illinois and Virginia. EQMI is qualified to do
business and is undertaking to return to good standing in Illinois and Virginia.

 

EQ Engineers, LLC is qualified to do business and is in good standing with the
following states:

 

Indiana

 

Vertterre is qualified to do business and is in good standing with the following
states:

 

New Mexico

Texas

 

 

 

 

SCHEDULE 9.5

 

Licenses; Trademarks; Patents; Copyrights; Government Contracts

 

Licenses:

Borrowers have licensed certain off the shelf software for use in their daily
operations, including AutoCAD and the Deltek Accounting software.

 

Trademarks:

EQ (Environmental Quality Management)

EQE (Environmental Quality Engineers)

EQES (EQ – Slovakia)

 

Patents:

Title: EQ's Releasable Asbestos Field Sampler (RAFS):

US Patent No: 7,758,813

Patent Holder: Environmental Quality Management, Inc.

Inventors: John R. Kominsky, Fred Hall

 

Description: The RAFS consists of a variable-speed high-efficiency particulate
air (REP A) filtered fan attached to a tunnel (6 x 6 x 24 in.) with an open
bottom for exposure to the test matrix soil. The fan discharges the air at the
tunnel inlet through diffusers to evenly distribute the airflow. A
variable-speed motorized rake mechanism inside of the tunnel provides consistent
and reproducible agitation of the top 11.2 in. of soil. A gentle airflow
laterally transports the generated aerosol inside of a tunnel to one end where
filter sampling cassettes or real-time instruments are used to measure asbestos
and particulate release.

 

Copyrights:

None

 

Government Contracts:

 

ACTIVE CONTRACTS

  

 

Project
Number

 

Contract Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30174 GSA GS-10F-0293K ID/IQ (FFP and T&M Orders)

General Services Administration,

Auburn, WA

Federal Supply Schedule (FSS) Contract for Group 899 - Environmental Services,
SINS 899-1 & 899-8

Mr. Joseph T. Mcguire

Contracting Officer

GSA, MSC

400 15th Street, SW

Auburn, WA 98001-6599

 



 

 



 

Project
Number Contract
Number Contract Type Client Title Contracting Officer 30174.0016.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-11-F-0266

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

2011 PBA for Environmental Investigation Services RVAAP-66 Facility-Wide
Groundwater, Ravenna, OH (SIN No. 899-1)

Ms. Denise Bush

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0017.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0033

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Provide Services for the Lockbourne AFB, AOC's 3, 8/9, and 11, Columbus,
Franklin County, OH

(SIN No. 899-1)

Ms. Lisa Bisig

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0018.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0034

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Closure of Underground Storage Tanks, Former Rossford Army Depot, Rossford, Wood
County, OH

(SIN No. 899-1)

Ms. Lisa Bisig

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30174.0019.001

GSA GS-10F-0293K,

USACE Order No.

W912QR-12-F-0309

FFP Task Order under GSA Contract

U.S. Army Corps of Engineers (USACE), Louisville District

Louisville, KY

Provide Services to Abandon/Close Old Stonehouse, Building 2212 Septic System at
Savanna Army Depot Activity (SVDA), Savanna, IL

(SIN No. 899-1)

Mr. B.J. Durrett

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

30240 USACE Contract No. W912QR-04-D-0036 ID/IQ with FFP, GFPR, CPFF, CPAF or
CPIF task orders U.S. Army Engineering District, Louisville Multiple Award
Remediation Contract (MARC) for the Louisville District and all USACE Mission
Boundaries

Ms. Denise Bush

Contracting Officer

U.S. Army Engineer District, Louisville

Civil/OPS/Environmental Team

600 Dr. Martin Luther King, Jr. Place, Room 821

Louisville, KY 40202-2230

 

30262 EP-W-07-022

ID/IQ with

T&M, Fixed Rate T.O.'s

U.S. Environmental Protection Agency (EPA), Region 9,

San Francisco, CA

Emergency and Rapid Response Services (ERRS - 3) for Region 9

Mr. Philip Ingram

Contracting Officer (MTS-4-3)

U.S. Environmental Protection Agency, Region 9

75 Hawthorne St.

San Francisco, CA 94105-3901

  

 

 





 

Project
Number Contract
Number Contract Type Client Title Contracting Officer 30268 EP-S6-07-01 ID/IQ
with Time and Materials T.O’s

U.S. Environmental Protection Agency (EPA),

Region 6, Dallas, TX

Emergency and Rapid Response Services (ERRS - 3) for Region 6

Mr. Michael Pheeny

Contracting Officer (6MD-CP)

U.S. Environmental Protection Agency

Region 6

1445 Ross Avenue, Suite 1200

Dallas, TX 75202-2733

30277

CMC Subcontract Dated 2/24/08/

EPA Contract No. EP-S4-07-02

ID/IQ with Time and Materials T.O’s

Sub. to CMC, Inc./

U.S. EPA, Region IV, Atlanta, GA

Emergency and Rapid Response Services III (ERRS III) for EPA Region IV

Mr. Clay Corman

CMC, Inc.

1151 Jessamine Station Pike

Nicholasville, KY 40356

30281 EP-S5-08-02 ID/IQ with Time and Materials T.O’s

U.S. Environmental Protection Agency (EPA),

Chicago, IL

Emergency and Rapid Response Services (ERRS-3) for Region 5

Mr. Thomas Harrison

Contracting Officer, MCC-10J

U.S. Environmental Protection Agency

Region V

77 West Jackson Boulevard

Chicago, IL 60604-3507

30283 FA3002-09-D-0002 ID/IQ with FFP and CPFF Task Orders

Dept. of the Air Force, AFCESA,

Tyndall AFB, FL

Sustainment/Restoration & Modernization Acquisition Task Order Contract (SATOC)

Mr. George Mason

Contracting Officer

AFMC 772/ESS/PKH

C/O HQ AFCESA/CEKC

139 Barnes Drive, Suite 1

Tyndall AFB, FL 32403-5319

30287 FA8903-09-D-8564 ID/IQ with CPFF, CPIF, & FFP & FPI Task Orders

Dept. of the Air Force,

AFCEE/OD,

Brooks City-Base, TX

Worldwide Environmental Restoration and Construction 2009 (WERC09) Contract

Ms. Ana Jimenez

Contracting Officer

HQ/AFCEE/ACV

3300 Sidney Brooks

Brooks City Base, TX 78235-5112

 

30296.00## EA Engineering PO #______/ Navy Contract No. N62742-10-D-1806

FFP

(EA Eng. is issuing separate FFP PO’s for each FFP T.O.)

Sub to EA Engineering, Science, and Technology, Inc. / U.S. Navy Provide QA
services for Fixed Price Remedial Action Contract (FRAC) for Various Sites in
the Naval Facilities Engineering Command Pacific (NAVFAC Pacific) Area of
Responsibility

Mr. Brian McLaughlin, CFCM

Manager, Contracts and Procurement

EA Engineering, Science, and Technology, Inc.

11019 McCormick Road

Hunt Valley, MD 21031

 

30298

Gonzales-Stoller Remediation Services, LLC Sub. No. GSR- EQM-1016/

DOE Contract No. DE-EM0000841

 

ID/IQ with FFP, CPFF, CPAR, & CPIF Task Orders

Sub. to Gonzales-Stoller Remediation Services, LLC/

U.S. Dept. of Energy (DOE)

Environmental Remediation Services and DD&R

Ms. Lorraine Alvarez

Contract Administrator

Gonzales-Stoller Remediation Services, LLC

1294 Suncrest Towne Centre Drive

Morgantown, WV 26505

 

 

 

  



 

 

 

 

Project
Number

 

Contract
Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

30301 EP-R5-11-04 ID/IQ with FFP T.O.'s

U.S. Environmental Protection Agency (EPA),

Chicago, IL

Great Lakes National Program Office Cleanup Services (GLNPOCS)

Ms. Sheila Dolan

Contracting Officer, MCC-10J

U.S. Environmental Protection Agency

Region V

77 West Jackson Boulevard

Chicago, IL 60604-3507

30303 EP-S9-12-01

ID/IQ with

Fixed Rate for Services T.O.'s

U.S. Environmental Protection Agency (EPA), Region 9,

San Francisco, CA

Emergency and Rapid Response Services (ERRS - 4) for Region 9

Mr. Philip Ingram

Contracting Officer (MTS-4-3)

U.S. Environmental Protection Agency, Region 9

75 Hawthorne St.

San Francisco, CA 94105-3901

30304

RTI Sub. No. 8-312-0213151/

EPA Contract No. EP-C-11-036

ID/IQ with FFP or CPFF Task Orders Sub to RTI International/U.S. Environmental
Protection Agency (EPA), Cincinnati, OH Scientific, Technical, Research,
Engineering, and Monitoring Support II (STREAMS II)

Ms. Katherine Mangum

Senior Manager, Subcontracts

RTI International

Global Supply Chain

SSES Subcontracts

P.O. Box 12194, 3040 Cornwallis Road

Research Triangle Park, NC 27709-2194

30307 USACE Contract No. W912DQ-13-D-3004 ID/IQ with FFP and CPFF task orders
U.S. Army Corps of Engineers, Kansas City District MEGA Long Term Response
Action/Environmental Remediation Services (LTRA/ERS) MATOC in Support of the
U.S. Army Corps of Engineers, Northwestern Division and EPA Region 2

Ms. Kris Ann Huber

Contract Specialist, CECT-NWK-H

U.S. Army Corps of Engineers, Kansas City

601 E. 12th St., Room 647

Kansas City, MO 64106-2896

 

30309 EP-S7-13-02

ID/IQ with

Fixed Rate for Services T.O.'s

U.S. Environmental Protection Agency (EPA), Region 10,

Seattle, WA

Emergency and Rapid Response Services (ERRS - 4) for Region 10

Mr. Tyrone Lewis

Contracting Officer

U.S. Environmental Protection Agency, Region 7

PLMG/RFMD/ACMS

11201 Renner Blvd.

Lenexa, KS 66219

 

 

 



 

 



 



 

Project
Number

 

Contract
Number

 

Contract Type

 

Client

 

Title

 

Contracting Officer

39001 N40083-11-D-0030 ID/IQ with FFP Task Orders

Dept. of the Navy,

NAVFAC Midwest, IPT

Great Lakes, IL

Awarded to SEQ Vets Remediation JV (Joint Venture between Sullivan and EQ)

Environmental Multiple Award Contract (EMAC)

Mr. Chris Payton

Contracting Officer

NAVFAC Midwest IPT

201 Decatur Ave., Bldg. 1A

Great Lakes, IL 60088-2801

 

39002.0001

EP-S7-12-08

 

 

Indef. Qty. with Fixed Unit Prices

 

 

U.S. Environmental Protection Agency (EPA), Region 7, Kansas City, KS

Awarded to SEQ Vets Remediation JV (Joint Venture between Sullivan and EQ)

Remedial Action Oronogo-Duenweg Mining Belt Site, Operable Unit 01, Jasper
County, MO

Ms. Marie Noel

Contracting Officer

U.S. Environmental Protection Agency, Region 7

PLMG/RFMD/ACMS

11201 Renner Blvd.

Lenexa, KS 66219

100013 482980-09-J-0130 ID/IQ with FFP Task Orders United States Postal Service
Architect-Engineer and Related Services

Mr. David Wayne Bright

P.O. Box 667180

Dallas, TX 75266-7180

100014 R7810110014 FFP United States National Park Service Rehabilition and
Remodeling of the White Sands Visitor Center

Ms. Tammy Gallegos

1100 Old Santa Fe Trail Building

Santa Fe, NM 87505

  61251-000-09 ID/IQ with FFP or Fixed Rate Task Orders Los Alamos National
Laboratory Architect / Engineer Services

Ms. Kathryn Smith

Los Alamos National Laboratory

P.O. Box 1663, MS-D442

Los Alamos, NM 87545-1663

    Lease to Develop Landfill Gas The State of Texas, County of Fort Bend Lease
to Develop Landfill Gas

Mr. Bud Childers

Fort Bend County Attorney

309 South 4th street, Suite 621

Richmond, TX 77469

    Lease to Develop Landfill Gas City of Grand Prairie Texas Lease to Develop
Landfill Gas

City of Grand Prairie

Solid Waste and Recycling Division P.O. Box 534045

Grand Prairie, TX 75053



 

In August 2007, Parent initiated an internal investigation regarding potential
billing for unallowable costs in connection with EQMI’s construction of a
forward operating base in Iraq beginning in 2006 (the “FOB Hope Project”).  EQMI
completed the FOB Hope Project in March 2008.  Parent has submitted its findings
to the U.S. Air Force Inspector General and the U.S. Office of Inspector General
of the Department of Defense on a number of occasions in an effort to be
admitted into the Federal government’s Voluntary Disclosure Program, which
provides participants with certain protections and rights related to possible
violations. Parent was accepted into the Voluntary Disclosure Program, has
answered all questions of and submitted all information requested by the Federal
government concerning this matter, and is awaiting feedback from the Federal
government.

 

Code of Ethics - See attached.

 

 

 

 

SCHEDULE 9.8

 

Labor matters

 

None.

 

 

 

 

SCHEDULE 9.9

 

Compliance with laws

 

None.

 

 

 

 

SCHEDULE 9.10

 

Hazardous Substances

 

A substantial portion of EQMI’s business involves planning, design, program
management and construction management of pollution control facilities, as well
as assessment and management of remediation activities at hazardous waste or
Superfund sites and military bases. In addition, EQMI contracts with U.S.
federal government entities to destroy hazardous materials. These activities
require EQMI to manage, handle, remove, treat, transport and dispose of toxic
and hazardous substances. Some environmental laws, such as the Superfund law and
similar state and local statutes, can impose liability for the entire cost of
clean-up for contaminated facilities or sites upon present and former owners and
operators, as well as generators, transporters and persons arranging for the
treatment or disposal of such substances. In addition, while Borrowers strive to
handle hazardous and toxic substances with care and in accordance with safe
methods, the possibility of accidents, leaks, spills and the events of force
majeure always exist. Certain of EQMI’s business operations are covered by U.S.
Public Law 85-804, which provides for government indemnification against claims
and damages arising out of unusually hazardous activities performed at the
request of the government. Due to changes in public policies and law, however,
government indemnification may not be available in the case of any future claims
or liabilities relating to other hazardous activities that EQMI performs.

 

 

 

 

SCHEDULE 9.13

 

Pension Matters

 

None.

 

 

 

 

SCHEDULE 9.15

 

Litigation

 

Investigation Regarding FOB Hope Project

 

In August 2007, Parent initiated an internal investigation regarding potential
billing for unallowable costs in connection with EQMI’s construction of a
forward operating base in Iraq beginning in 2006 (the “FOB Hope Project”).  EQMI
completed the FOB Hope Project in March 2008.  Parent has submitted its findings
to the U.S. Air Force Inspector General and the U.S. Office of Inspector General
of the Department of Defense on a number of occasions in an effort to be
admitted into the Federal government’s Voluntary Disclosure Program, which
provides participants with certain protections and rights related to possible
violations. Parent was accepted into the Voluntary Disclosure Program, has
answered all questions of and submitted all information requested by the Federal
government concerning this matter, and is awaiting feedback from the Federal
government. 

 

FOB Hope Project Claim for Equitable Adjustment

 

In 2008, Parent filed a request with the U.S. Air Force for an equitable
adjustment in connection with the FOB Hope Project (the “Air Force Claim”). 
Parent completed the FOB Hope Project in March 2008.  The Air Force Claim is
being reviewed, but Parent has not been provided with a specific time line for
final resolution of the Air Force Claim and Parent is not able to determine the
amount that might be received in connection with the Air Force Claim.

 

EPA Claim for Equitable Adjustment

 

On January 23, 2012, Parent filed with the EPA to request an equitable
adjustment in connection with the Madison County Contract. Under the EPA Claim,
Parent asserted that it suffered a major financial loss as a result of certain
volume under runs in connection with the Madison County Contract. The amount of
the EPA Claim is approximately $6,000,000. However, Parent was not able to
determine the amount that might be received in connection with this claim. Any
amount received in future periods will be recorded as a gain upon the receipt of
such amounts.

 

 

 

 

SCHEDULE 9.17

 

Affiliates; Affiliate Transactions

 

 

 

Borrower Directors/Managers Officers Stockholders Subsidiaries EQMI

James E. Wendle

Robert R. Galvin

Jack S. Greber

James E. Wendle - President and Chief

Operating Officer
Robert R. Galvin - Chief Financial

Officer, Executive Vice President,

Secretary and Treasurer
Jack S. Greber - Senior Vice President

Parent

EQE
EQ Engineers Slovakia, s.r.o.

Vertterre

EQE Jack S. Greber N/A EQMI None Vertterre

James E. Wendle

Robert R. Galvin

Joseph P. Hoffman

James E. Wendle - President
Robert R. Galvin - Treasurer

Joseph P. Hoffman - Secretary

EQMI

LGP

Grand Prairie

 

See also Note 11 - Related Parties (pages 25-29), to the Quarterly Report on
Form 10-Q of EQM Technologies & Energy, Inc. for the quarter ended September 30,
2012, filed with the Securities and Exchange Commission on November 14, 2012.

 

Parent and Borrowers have certain other arrangements that may be classified
under Permitted Administrative Advances and Permitted Other Distributions
pursuant to which goods and services are exchanged between Parent and Borrowers,
and certain other intercompany arrangements.

 

 

 

 

SCHEDULE 9.18

 

Stockholders

 

 

Borrower Shares/Units
Authorized Shares/Units
Outstanding Stockholders EQMI 1,000 100 Parent EQE 100% Interests EQMI has 100%
interest in EQE EQMI Vertterre 1,000 1,000 EQMI

  

 

 

 

SCHEDULE 9.19

 

Noncompetition Agreements

 

Employment Agreement between EQMI and James E. Wendle, effective as of January
1, 2012.

 

Employment Agreement between EQMI and Jack S. Greber effective as of January 1,
2012.

 

Employment Agreement between EQMI and Robert R. Galvin effective as of January
1, 2012.

 

Employment Agreement between EQMI and Joseph P. Hoffman effective as of January
1, 2012.

 

Employment Agreement between EQMI and Daniel Sandoval effective as of December
27, 2012

 

Stock Purchase Agreement between EQMI and Daniel Sandoval dated as of December
27, 2012

 

 

 

 

SCHEDULE 9.20

 

Bank Accounts

 

Environmental Quality Management, Inc.

First Financial Bank Lockbox A/C# XXXXXXX

First Financial Bank Disbursements A/C# XXXXXXX

US Bank Lockbox A/C# XXXXXXX

US Bank Disbursements A/C# XXXXXXX

US Bank Operating A/C# XXXXXXX

 

EQ Engineers, LLC

First Financial Bank Lockbox A/C# XXXXXXX

First Financial Bank Disbursements A/C# XXXXXXX

US Bank Operating A/C# XXXXXXX

 

Beacon

First Financial Bank Operating A/C# XXXXXXX

First Financial Bank Money Market A/C# XXXXXXX

 

Vertterre

First Financial Bank Lockbox A/C# XXXXXXX

First Financial Bank Disbursements A/C# XXXXXXX

 

 

 

 

SCHEDULE 9.24

 

Leases

 

Real Property that EQMI Leases

 

1) 3325 Chapel Hill Boulevard, Suite 250, Durham, North Carolina     2) 6825 SW
216th Street, Lynwood, Washington     3) 64090 NWY 1090, Pearl River, Louisiana
    4) 2135 Schapelle Lane, Cincinnati, Ohio     5) 12721 Wolf Road, Geneseo,
Illinois     6) 3460 Business Drive, Sacramento, California     7) 3959 Electric
Road, Suite 175, Roanoke, Virginia     8) 1280 Arrowhead Court, Crown Point,
Indiana     9) 1800 Carillon Boulevard, Cincinnati, Ohio     10) 3400 179th
Street, Suite 2, Hammond, Indiana     Real Property that EQE Leases     1) 3400
179th Street, Suite 1, Hammond, Indiana     Real Property that Vertterre Leases
    1) 320 Gold Avenue, SW, Suite 500, Albuquerque, New Mexico     2) 816 West
Broadway, Bloomfield, New Mexico     3) 14115 Davis Estate Road, Needville,
Texas     Equipment that EQMI Leases     1) Postage Meter, Durham, North
Carolina     2) Postage Meter, Lynwood, Washington     3) Postage Meter, Crown
Point, Indiana     4) Bizhub C650 & Canon IR 7095 Copiers, Durham, North
Carolina

 



 

 

 

5) Canon IR C 3380 Copier, Roanoke, Virginia     6) Savin 8350 Copier, Hammond,
Indiana     7) Postage Meter, Cincinnati, Ohio     8) RICOH Pro 906 EX Copier,
Cincinnati, Ohio     9) MP40002SP Copier, Cincinnati, Ohio     10) MP6501SP
Copier, Cincinnati, Ohio     11) Panasonic DP C264 Copier, Hammond, Indiana    
12) Kyocera 400CI Copier, Lynwood, Washington     13) Kyocera KM-3035 Copier,
Sacramento, California     14) RICOH MP6001 Copier, Cincinnati, Ohio     15) 2
RICOH MPC4000 Copiers, Cincinnati, Ohio

 

Vehicles that EQMI Leases

 

1 2009 CHEV COLC OH 2 2009 CHEV COLC OH 3 2009 CHEV COLC OH 4 2009 CHEV COLC OH
5 2009 CHEV S35E OH 6 2010 FORD F35C OH 7 2009 DODG SP35 OH 8 2010 CHEV S2HE OH
9 2010 FORD F15E OH 10 2009 LINC MKX OH 11 2009 CHEV S15C OH 12 2010 FORD TRNC
OH 13 2010 CHEV S15E IL 14 2011 FORD F15E OH 15 2011 CHEV S2HE OH 16 2011 CHEV
S15E OH 17 2011 CHEV S2HE OH 18 2012 CHEV S2HE OH 19 2012 CHEV S2HC OH 20 2008
CHEV S15E OH 21 2013 FORD FOCU OH 22 2008 CHEV S2HE IN 23 2011 CHEV S2HE IN 24
2010 CHEV S2HE TX 25 2010 DODG B15Q LA 26 2011 FORD F25E LA 27 2011 CHEV S2HE OH
28 2009 FORD F15C CA 29 2010 FORD F15E CA 30 2012 CHEV S15E CA 31 2009 CHEV S2HC
WA 32 2009 CHEV S15C WA 33 2010 FORD F150 WA 34 2011 CHEV S15E WA

 

 

 

 

SCHEDULE 9.25

 

Insurance Policies for Borrowers

 

      Aggregate  Carrier  Coverage Type  Coverage Limit ($)  Chartis
  General Liability and Professional Liability   2,000,000  Chartis  Commercial
Excess   9,000,000  Chubb  Property   6,093,000  Chubb  Equip- Inland Marine 
 857,364  Chubb  Worker's Comp   1,000,000  Chubb  Auto   1,000,000  CNA  D&O 
 5,000,000  CNA  Crime   1,000,000  Chubb  Employment Practices   3,000,000 
CNA  Fiduciary   3,000,000 

  

Insurance Policies for Beacon Energy (Texas) Corp.

 

      Aggregate  Carrier  Coverage Type  Coverage Limit ($)  Catlin  General
Liability   2,000,000  Steadfast  Pollution   2,000,000 

 

 

 

 